Citation Nr: 1310516	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  06-34 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee joint effusion prior to February 23, 2008.

2.  Entitlement to a rating higher than 10 percent for left knee joint effusion from February 23, 2008.

3.  Entitlement to a separate compensable rating for left knee disability manifested by painful motion with joint or periarticular pathology as productive of disability.

4.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected right ankle or left knee disability.

5.  Entitlement to service connection for low back disability, to include as secondary to service-connected right ankle or left knee disability.

6.  Entitlement to service connection for right knee disability, to include as secondary to service-connected right ankle or left knee disability.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for left side chest pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted entitlement to service connection for left knee joint effusion and assigned a noncompensable rating effective August 30, 2005.  The Veteran timely appealed the assigned rating.  In February 2010, the RO increased the rating for left knee effusion to 10 percent, effective February 23, 2008, creating a staged rating prior to and from this date, as indicated on the title page.  In its May 2006 decision, the RO also denied entitlement to service connection for left ankle condition, low back pain, left side chest pain, shortness of breath, and posttraumatic stress disorder (PTSD).  The Veteran appealed each of the service connection denials except for that relating to service connection for PTSD.  The RO also granted service connection for right ankle strain, the Veteran filed a June 2006 notice of disagreement (NOD) on this issue, the RO issued an October 2006 statement of the case (SOC) continuing the denial, but the Veteran indicated in his November 2006 substantive appeal (VA Form 9) that he only wished to appeal the 6 other issues listed in the SOC.  The issue of entitlement to a higher initial rating for right ankle strain is therefore not before the Board on this appeal.

The Veteran requested a hearing before a decision review officer (DRO) at the RO and one was scheduled for July 18, 2007, but the Veteran's representative indicated in a letter that day that the Veteran wanted to cancel the hearing and reschedule it.  The hearing was rescheduled for September 26, 2007, but the Veteran's representative again requested that the hearing be cancelled in a letter dated the day of the hearing.

The issues of entitlement to service connection for a right knee disability, a low back disability, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 23, 2008, left knee disability manifested by joint effusion has not resulted in symptoms more nearly approximating slight recurrent subluxation, lateral instability, or other impairment, or ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage.

2.  From February 23, 2008, left knee disability manifested by joint effusion has not resulted in symptoms more nearly approximating moderate recurrent subluxation, lateral instability, or other impairment, and there was no ankylosis or impairment of tibia or fibula, or dislocated semilunar cartilage.

3.  The evidence is at least evenly balanced as to whether left knee pain and painful motion throughout the appeal period is indicative of periarticular pathology that has been productive of disability.

4.  The Veteran has not had left ankle disability due to disease or injury in service or caused or aggravated by service-connected disease or injury.

5.  The Veteran's chest pain is not indicative of disability due to disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left knee joint effusion prior to February 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2012).

2.  The criteria for a rating higher than 10 percent for left knee joint effusion from February 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent, but no higher, for left knee disability manifested by painful motion with joint or periarticular pathology as productive of disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, DC 5099-5003 (by analogy) (2012).

4.  Left ankle disability was not incurred in or aggravated by service, and was not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

5.  Disability manifested by chest pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to higher ratings for left knee disability and for service connection for service connection for left ankle disability and left side chest pain.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was not notified of all other elements of the Dingess notice, however, with regard to the claims being denied, no new disability rating or effective date is being assigned, and any question of non-compliance or prejudice with regard to the Dingess notice requirements is therefore moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  In addition, the Veteran was afforded multiple VA and VA-authorized examinations.  For the reasons indicated below, those examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher and separate ratings for left knee disability and for service connection for left ankle disability and left side chest pain are thus ready to be considered on the merits.

Analysis

Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings).  As indicated, the RO has staged the rating for left ankle joint effusion by assigning a noncompensable rating prior to February 23, 2008 and a 10 percent rating from that date.

The Veteran's left knee joint effusion is rated under 38 C.F.R. § 4.71, DC 5257, applicable to "other impairment" of the knee.  DC 5257 provides ratings for different degrees of slight recurrent subluxation or lateral instability: 10 percent if it is slight, 20 percent if it is moderate, and 30 percent if it is severe.  The Rating Schedule authorizes the assignment of a noncompensable rating when the rating schedule does not provide for such a rating and the criteria for a compensable rating have not been met.  38 C.F.R. § 4.31.

Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath, 1 Vet. App. at 593.  This is particularly true of disabilities of the knee.  DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

Significantly for this case, VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998). In VAOPGCPREC 9-98, VA's general counsel found that limitation of motion is a relevant consideration under DC 5259. VA's general counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Moreover, DCs 5256 and 5262 provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.

Applying the above provisions, the Veteran is not entitled to any higher rating for his left knee effusion, but is entitled to a separate 10 percent rating for painful left knee motion from the August 30, 2005 effective date of service connection for left knee disability.

On the April 2006 VA examination, the Veteran complained of left knee pain, the examiner indicated in the medical history (subjective complaints) section that the Veteran was "actually with pain" in the left knee, which was accompanied by stiffness, fatigability, and lack of endurance for ambulation.  The Veteran described flare-ups but indicated that they did not cause additional limitation of motion.  He indicated there were no episodes of dislocation or recurrent subluxation.  On examination, range of motion of the left knee was 0 to 140 degrees, pain free with no functional loss.  Stability testing was negative for all ligaments as well as meniscus tears (McMurray's test).  On repetitive motion testing, mild pain was elicited at the inferior patellar pole and there was a positive grinding test, but there was no weakness, fatigue, incoordination, or further functional loss.  There was no tenderness on palpation, edema, swelling, redness, or effusion.  No ankylosis was present, and there were no constitutional signs for inflammatory arthritis.  March 2006 knee left knee X-rays showed no acute fracture or dislocation and no significant osteophyte formation or soft tissue calcifications, but increased fullness was noted at the left suprapatellar region and the impression was left suprapatellar effusion.  The diagnosis was left knee joint effusion.

August and September 2007 VA treatment notes indicated that the Veteran complained of recurrent left knee pain.  An August 2007 VA treatment note indicated that musculoskeletal examination showed range of motion intact, muscle tone adequate, no deformity, with left knee pin point tenderness at the lateral aspect of the knee, no deformities, and adequate range of motion, but with pain.

On the February 23, 2008 VA examination, the medical history section indicated there were no constitutional symptoms of arthritis, joint symptoms were indicated as giving way, instability, pain, stiffness, weakness, and constant effusion, with flare-ups lasting 1-2 days and swelling.  On examination, gait was normal, there was no abnormal weight bearing.  Range of motion was 0 to 140 degrees, with pain beginning at 120 degrees flexion, no pain on extension, and no additional limitation of flexion or extension on repetitive use.  The summary of general joint conditions indicated that there was left knee tenderness, patellar abnormality identified as retropatellar tenderness upon grinding and patellar compression.  There was no instability and no meniscus abnormality.  X-rays were normal, with normal articular spaces and no fracture or dislocations.  At the conclusion of the examination report, the problem noted was left knee joint effusion and the diagnosis was patellofemoral disease.

On the May 2010 VA examination, the Veteran indicated that he continued to experience left knee pain.  Summary of joint symptoms indicated no deformity, instability, incoordination, episodes of dislocation or subluxation, or locking, and there was giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness.  There were severe weekly flare-ups lasting hours.  On examination, gait was normal, there was no inflammatory arthritis, and there was left knee tenderness, weakness, abnormal motion, and guarding of movement.  There was no crepitation, clicks or snaps, grinding, instability, patellar abnormality, locking, effusion, dislocation, absent or torn meniscus.  McMurray's test was positive and meniscus abnormality was noted.  Range of motion was 0 to 110 degrees, with pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Left knee MRI was normal.  The diagnosis was left knee patellofemoral pain syndrome.   

In his substantive appeal, the Veteran wrote that his left knee disability should be rated higher because of pain and limitation of motion.

The above evidence reflects that the Veteran is not entitled to any higher rating for left knee effusion under DC 5257.  Prior to February 23, 2008, there was no evidence of symptoms more nearly approximating slight recurrent subluxation, lateral instability, or other impairment.  The Veteran indicated on the April 2006 VA examination that there were no episodes of dislocation or recurrent subluxation and stability testing was negative for all ligaments.  Joint effusion was noted by the examiner, but McMurray's test was negative, indicating that there was no dislocation of semilunar cartilage.  There is therefore no basis for a higher rating under DC 5258.  In addition, the examiner specifically indicated that there was no ankylosis and X-rays showed no acute fracture or dislocation.  A higher rating is therefore not warranted under DCs 5256 or 5262 for ankylosis of impairment of the tibia and fibula.  

There is also no basis for a rating higher than 10 percent from February 23, 2008.  While the Veteran indicated that there was instability and giving way on the February 2008 VA examination, there was no instability or similar symptoms on either the February 2008 or May 2010 VA examinations.  The Veteran is competent to testify as to his observations, but his testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds the specific examination findings of lack of instability of the trained health care professional who conducted the February 2008 and May 2010 VA examination to be of greater weight than the Veteran's lay assertions with regard to whether there was instability more nearly approximating moderate impairment warranting a rating higher than 10 percent under DC 5257.  There was also no evidence of ankylosis or impairment of tibia or fibula warranting a higher rating under DCs 5256 or 5262.  In addition, while McMurray's test was positive and meniscus abnormality was noted, there was a specific finding of no absent or torn meniscus and left knee MRI was normal.  The weight of the evidence is thus against a finding that any higher rating is warranted under DC 5258 for dislocated semilunar cartilage, notwithstanding the left knee joint effusion.

The preponderance of the evidence is therefore against an initial compensable rating for left knee joint effusion prior to February 23, 2008 or a rating higher than 10 percent from that date.  The Board must also address, however, whether a separate compensable rating is warranted for limitation of motion of the knee.  All range of motion findings reflect that flexion has been far greater than 60 degrees and extension has not been limited to 5 degrees, and a separate compensable rating is therefore not warranted under DCs 5260 or 5261.  In addition, while there has been evidence of pain and other DeLuca factors, the evidence reflects that there has been no additional limitation after repetitive motion testing, and the Veteran has not claimed that there has been additional limitation during flare-ups resulting in flexion limited to 45 degrees or extension limited to 10 degrees, warranting a compensable rating under either DC 5260 or 5261.  The Board must, however, whether there has been painful motion with joint or periarticular pathology as productive of disability, such that the Veteran is entitled to a separate compensable rating under 38 C.F.R. § 4.59, regardless of whether he has arthritis.  See Burton, 25 Vet. App. at 5.  On the April 2006 VA examination, there was mild pain at the inferior patellar pole on repetitive motion testing and a positive grinding test, on the February 2008 VA examination there was pain beginning at 120 degrees flexion and patellar abnormality identified as retropatellar tenderness upon grinding and patellar compression, and on the May 2010 VA examination there was left knee tenderness, weakness, abnormal motion, and guarding of movement, with a diagnosis of left knee patellofemoral pain syndrome.  With reasonable doubt resolved in favor of the Veteran, the Board finds that these examination findings warrant the conclusion that there has been throughout the appeal period painful motion with joint or periarticular pathology as productive of disability such that the Veteran is entitled to a separate compensable rating under 38 C.F.R. § 4.59.  A separate rating of 10 percent, but no higher, is therefore warranted for left knee disability manifested by painful motion with joint or periarticular pathology as productive of disability.  The rating is assigned by analogy to painful limitation of motion due to arthritis.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee disability, including pain, are fully contemplated by the applicable rating criteria under which the Veteran has been granted separate compensable ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for left knee disability  is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that, while the Veteran indicated he was unemployed on the April 2006 VA examination, he did not claim, and the evidence did not reflect, that he was unemployed due to left knee disability, and he indicated on the February 2008 and May 2010 VA examination that he was employed full time.  A claim for a TDIU has therefore not been raised in connection with the claim for a higher or separate rating for left knee disability.

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after separation from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity, i.e., aggravation, of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming service connection is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 3.309(a).  Walker v. Shinseki, __ F.3d __, 2013 WL 628429, No. 2011-7184 (Fed. Cir. Feb. 21, 2013).  In this case, the Veteran does not claim entitlement to service connection for disability due to a disease identified as chronic in the relevant statute and regulation; 38 C.F.R. § 3.303(b) is therefore inapplicable.

The Veteran claims that he has current left ankle disability due to his service connected right ankle and left knee disabilities.  He also claims that he experienced shortness of breath and chest pain in service after serving in Iraq near the camp dump, where waste was burned daily, resulting in a post-service diagnosis of asthma and prescription of an inhaler.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  Similarly, entitlement to service connection on a secondary basis requires a showing of disability due to service-connected disease or injury.  "Disability" for the purposes of awarding VA disability benefits means not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

In the present case, the Veteran has not met his burden of showing left ankle disability due to disease or injury in service or caused or aggravated by service connected disease or injury, or that he has disability manifested by chest pain due to disease or injury in service.  38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).

There are many references in the STRs to the Veteran's right ankle, on which surgery was ultimately performed, but no reference to the left ankle.

The Veteran wrote in his June 2006 NOD that during service, Dr. B. "diagnosed that I had pain on my ankle leading to pain on my knee thereafter pain on my back."  The June 2005 STR to which the Veteran is apparently referring indicates, "Pt. report onset ankle pain 7/04 with subsequent onset of knee pain then back pain thereafter."  He also indicated he was treated for shortness of breath and chest pain and prescribed an inhaler and only began experiencing these symptoms when he was deployed to Iraq and stationed near the camp dump where waste was burned daily.  He noted subsequent visit to an emergency room for the same symptoms, EKG and lung test.  He also noted post-service emergency room treatment for shortness of breath and chest pain along with diagnosis of asthma and prescription of an inhaler.  In his November 2006 substantive appeal, the Veteran wrote that his left ankle condition was secondary to his service-connected right ankle and left knee disabilities.  He also reiterated that he had persistent left side chest pain and shortness of breath (respiratory condition), secondary to burning trash at the dump when he was stationed in Iraq.

There are many references in the STRs to right ankle symptoms, treatment, and diagnoses, but no references to the left ankle.  An April 2004 STR indicates the Veteran complained of shortness of breath, difficulty breathing, and congestion.  The assessment after examination was "RAD," which in context appears to be a reference to restrictive airway disease or asthma.  He was prescribed an inhaler.  On a December 2004 deployment questionnaire, the Veteran indicated that he experienced shortness of breath but not chest pain.  He indicated that he was sometimes exposed to smoke from burning trash or feces.  A February 2005 STR indicated that the Veteran complained of chest pain and the diagnosis was chest wall pain. 

On the June 2005 separation examination, the only abnormality indicated with regard to the lower extremities was that range of motion testing was not performed on the right due to walking splint.  The notes indicated right ankle injury, low back pain, chronic knee pains, and right wrist pain, but there was no reference to the left ankle.  The summary of defects indicated chronic bilateral knee pains, back pain, shortness of breath and breathing problems, right ankle surgeries, and stress/anxiety.  The left ankle was not noted.  In the May 2005 separation report of medical history, the Veteran indicated that he experienced shortness of breath, wheezing, chronic cough, and was prescribed an inhaler.  He also indicated that he experienced painful shoulder, elbow, or wrist, recurrent back pain or problem, foot trouble, impaired use of arms, legs, hands, or feet, swollen or painful joints, knee trouble, knee or foot surgery, and a need to use corrective devices.  In his explanation of his answers, the Veteran indicated that he experienced shortness of breath, wheezing, was always coughing at night, experienced sharp wrist pain, sharp back pain, ankle pain, ankle surgery, swollen knees, knee pain, chest pain, shortness of breath, and right ankle surgery.  He indicated that he experienced shortness of breath during deployment that still continued on and was having shortness of breath and chest pains.  He further indicated he was experiencing pain and pressure in his chest with shortness of breath and a workup was needed, that he experienced chest pains and had a normal EKG and was released.

On the April 2006 VA joints examination, the Veteran complained of pain in his left ankle, which he attributed to strenuous exercise performed in service.  The Veteran complained of pain accompanied by stiffness, fatigability, and lack of endurance for ambulation.  On examination, left ankle range of motion was a normal dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees, pain free, with no functional loss.  See 38 C.F.R. § 4.71, Plate II.  There was no indication of additional limitation of the left ankle on repetitive motion testing.  Left ankle X-rays showed no distinct bony or soft abnormalities and no swelling.  The only diagnoses were left knee joint effusion and right ankle strain.

An August 2007 VA problem list indicated low back pain, knee arthralgia, and right ankle arthralgia but no left ankle problem was identified. 

On the February 2008 VA examination, motor examination of the left ankle indicated 5/5 for dorsiflexion and plantar flexion, and sensory examination was 2/2 for vibration, pinprick, light touch, and position sense, and there was no abnormal sensation noted.

On the March 2008 VA examination, the Veteran's complaints of chest pain and shortness of breath in and since service were noted.  The Veteran noted his in-service right ankle injury and indicated that his left knee and low back were hurt because he was avoiding strain and weight bearing on his right ankle.  He did not mention his left ankle in this regard.  History of angina, chest pain, and wheezing was noted.  Pulmonary examination was normal, left and right chest were normal to auscultation and percussion, cardiovascular examination showed jugular venous distension (JVD) absent, heart sounds present with regular rhythm and no murmur or clicks.  NYHA classification of heart disease was Class I (which is indicative of no limitation of physical activity; ordinary physical activity does not cause undue fatigue, palpitation, or dyspnea (shortness of breath).  Lower extremities examination was normal.  Motor and sensory exam of the lower extremities was normal.  Chest X-ray showed the cardiac silhouette within normal limits in size, no acute infiltrates or effusions.  Pulmonary function tests showed mild obstructive ventilatory impairment responsive to bronchodilator therapy with mild hyperinflation and mild air tripping and increased airway resistance.  The indications of testing were atypical chest pain.  There was a negative exercise stress test for ischemia, and the test was stopped after the Veteran complained of right ankle pain.  The diagnoses were atypical chest pain of non-cardiac origin and asthma associated with the problem of shortness of breath.

May 2010 VA examination of the right ankle and left knee did not reference the left ankle.

With regard to the left ankle, the above evidence reflects that the Veteran does not have disability due to disease or injury in service or disability caused or aggravated by his service-connected right ankle or left knee disorders.  As noted, the Veteran is competent to testify as to his observations, but his testimony must be weighed against the other evidence of record.  The Veteran has indicated that he experienced left ankle pain in and since service.  While the Court has held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the Federal Circuit declined to reach the question whether the pain in that case was statutorily compensable, and dismissed in part and vacated in part the Court's decision, because there was no factual finding of nexus between current neck pain in that case and in-service neck trauma.  In this case, there were multiple in-service notations regarding right ankle and other lower extremity orthopedic disorders, but no references to the left ankle.  Even the June 2005 STR cited by the Veteran recounted the Veteran's complaint of right ankle pain leading to knee and back pain, but did not reference the left ankle.  Similarly, there were multiple post-service treatment notes and VA examinations on which lower extremity disorders were diagnosed, but there was no diagnosis relating to the left ankle.  This suggests an absence of left ankle abnormality at those times.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

In these circumstances, absent evidence that any left ankle disability due to pain either has a diagnosed or identifiable underlying malady or is due to disease or injury in service or caused or aggravated by service connected right ankle or left knee disorders, entitlement to service connection is not warranted on a direct or secondary basis.  To the extent that there is no medical opinion as to whether current left ankle pain is related to service or service-connected disease or injury, this absence results from the lack of a diagnosis of a left ankle disorder on any of the VA examinations, rather than a decision not to afford the Veteran such an examination.  Moreover, the only evidence of such a relationship are the Veteran's conclusory lay conclusory generalized lay statement suggesting a nexus between a current disability and service or service connected disease or injury.  The Federal Circuit has held that such evidence does not meet the standard for providing a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

As to the left side chest pain, there is evidence of left side chest pain in service and post service, in particular on the March 2008 VA examination.  The Board also finds competent and credible the Veteran's statements that he first began experiencing these symptoms when deployed in Iraq near where waste was burned.  Significantly, however, after a thorough examination including cardiac and pulmonary testing and consideration of the Veteran's statements, the March 2008 VA examiner diagnosed only atypical chest pain of non-cardiac origin and asthma associated with the problem of shortness of breath.  Although the Veteran has characterized his chest pain and shortness of breath as symptoms of the same underlying disease, the Board finds the opinion of a trained health care professional after examination to be of greater probative weight than the Veteran's more general lay assertions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The weight of the evidence therefore reflects that the Veteran's chest pain is not due to a disease or injury in service and is not associated with a diagnosed or identifiable underlying malady or condition, as opposed to his shortness of breath which is addressed in the remand portion of this decision.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has neither left ankle disability due to disease or injury in service or caused or aggravated by service-connected disease or injury, nor a disability manifested by chest pain due to disease or injury in service.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for left ankle disability and left side chest pain must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable rating for left knee joint effusion prior to February 23, 2008 is denied.

Entitlement to a rating higher than 10 percent for left knee joint effusion from February 23, 2008 is denied.

Entitlement to a separate rating of 10 percent, but no higher, for left knee disability manifested by painful motion with joint or periarticular pathology as productive of disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for left ankle disability, to include as secondary to service connected fight ankle or left knee disability, is denied.

Entitlement to service connection for left side chest pain is denied.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As indicated above, there is evidence of persistent or recurrent symptoms of low back and right knee disability, including lumbar spasms and right knee arthralgia, and there were also low back and right knee symptoms in service and at separation, but there is no opinion as to whether there is a nexus between current disability or symptoms and in-service symptoms.  A specific opinion as to whether any current right knee or low back disability is related to service or service-connected right ankle or left knee disorders as alleged by the Veteran, is therefore warranted.  The Board notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for low back and right knee disabilities in September 2005.

Similarly, as to the claim that was originally characterized as for shortness of breath, the Veteran was diagnosed with restrictive airway disease/asthma in service and has been diagnosed with asthma post service.  A medical opinion as to whether current asthma is related service is therefore warranted. 

Accordingly, the claims for entitlement to service connection for low back disability, right knee disability, and asthma, are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any low back and/or right knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has had any right knee or low back disability since he filed his claim in September 2005.  Then, as to any such disability, the examiner should first indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to his service, including low back and right knee symptoms.

In addition, the examiner should indicate whether any right knee or low back was either (a) caused or (b) aggravated, i.e., made worse, by the Veteran's service-connected right ankle or left knee disorders.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  Schedule the Veteran for a VA respiratory examination as to the etiology of his asthma.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's asthma is related to his asthma or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for right knee disability, low back disability, and asthma.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


